ty TRE ante STATE SL gto Comte
ober pe area der oy dyer a f- [PPrndy barter: a

Lane d Siete ef oy flor car,

 

 

 

 

 

 

 

 

 

 

— —
—.- _——— a ra at
5 Ay Codey ek Beoy be
Q> to,
Qo ao Os Ge few een on
ce En
pay S102
bi ee
wel -—-~ DO. AT Bal ta. “waives dpe. Dk al [Ef Sent Lust FCeS
ee ee 0 Bue fe Cav 19 Prue &1- VET AND 6 von et ot Chetry ae Aaddved)
——py tH SB . —_

 

a)
ao ee lean be. Lewnae fof t.d Srede (Been ef, fu. Bev crtstuam Dn cities (UBeralelen

ERK

at « .
Owes boas erga hs rel ' ote vlad.

 

od fQe va L. AbfeQbhiaaio wd!” - FeCRA Cure +e CO] b :
[A Peun dees Shan é Abpact BO PidLs

AA Coda} Att vacuee The fear tirke fal fadderin Be fare lett

 

 

, é
} yp) . ~~ ‘ f
te ttt vu ~ bo f' tip Cana bey eb Oe. ed oF oh Ma ttm Es pe Bea © Ceara p eda __

                

DeeJon ce yh ill etn joy ec? Cond. has ve tad OC erane __#te

Ws 0 pe fue i peece 0 Al sOL ontend= Fee 10, lA, fiedeeahbe

foe fae. Ua Un dar. pe. ‘Es. poet ree deeheo Cf eal. fe. Eatrrme  of Astras lid
‘abe

luay it fa dpee bth A aS le Lifes vee ca fee owt. ft at ¢t pene Gua a, a tem

pd Ben Eas fe. s Et» ra tN. us basftenes £

dita De ra ee. deel ‘cladied Lian Ction. Ege. t. prrades dion Clomde ome besr

“
bt _stron tine P ft. oe de = ratte td. Se peo raters & - “Pan nad Ad SE tp _

d, pout (Btu. aI dpec. oe fh ob deedenrsya. flee} cand es wit tachen af & Es weal
Wrotechea ar Clasd Of Ome Eo. ae = il Imadee Asa. _#4l lornesh ate by,
‘

‘he Coot ddnnid Ido Sp Fie Se Oe. Ipler ol A iod deter upe en _

Boal Aad oy 89 laa hs C03 rr arwlan as, __ tan 8 Cdr frees rhe Comaek becuy anges
C.orect

fo wi draw Je

Ad LHe: s fot, — Re. fier eg cong ela hoa f Ade lel be. greet’

and Geuled t f Caner Jd ture Ate

 

 

 

 

 

 

 

 

 

 

Re, joer. HhMly dal ted,

n Oe

Neher of ehewnge of Asilet —————
. Prederey, ie, % Caya led

. Re fendznr_§ SD Anh Aah hee Fh. a Al aa ! pte he &
added anad Cheng 08 fs “See es no
os - as Bar Rae

          

2 oF

 

Peedsrcke Bare;
os ¢ h Q 6 ? rs 3 Qeaceboot- sat a

_ pe Bae &se a weeiwenw®
Porras. ge es TY, Aw R23 36

 

 
